COURT OF CHANCERY
                                     OF THE
    SAM GLASSCOCK III
     VICE CHANCELLOR
                               STATE OF DELAWARE                      COURT OF CHANCERY COURTHOUSE
                                                                               34 THE CIRCLE
                                                                        GEORGETOWN, DELAWARE 19947




    Charles T. Armbruster, III, Esq.                 Brian J. McLaughlin, Esq.
    TOMASETTI LAW, LLC                               OFFIT KURMAN
    1100 Coastal Highway, Unit 3                     222 Delaware Avenue, Suite 1105
    Fenwick Island, DE 19944                         Wilmington, DE 19801

                                                     Mark F. Dunkle, Esq.
                                                     PARKOWSKI, GUERKE & SWAYZE,
                                                     P.A.
                                                     116 West Water Street
                                                     P.O. Box 598
                                                     Dover, DE 19903-0598


                 RE: Joseph Balsamo v. Balsamo & Norino Properties, LLC, et al.,
                     C.A. No. 2019-0391-SG

                             Submitted: February 16, 2021
                             Decided:   February 18, 2021

Dear Counsel:

         I have Joseph Balsamo’s Motion for Leave to Amend the Verified Complaint

(the “Motion”) pursuant to Court of Chancery Rule 15(a).1 Motions under Rule

15(a) are granted freely in the interests of justice. 2 However, where an amendment

would be futile, justice does not support an amendment. 3



1
  Dkt. No 65 [hereinafter “the Motion”].
2
  Del. Ct. Ch. R. 15(a).
3
  Lyons Ins. Agency Inc. v. Wilson, 2018 WL 481641, at *2 (Del. Ch. Jan. 19, 2018).
         Here, the amendment attempts to plead promissory estoppel as an alternative

to contract. The elements of promissory estoppel are: (1) a promise; (2) that the

promisor expected to induce action or forbearance on the part of the promisee; (3)

that the promisee relied on the promise and acted to his detriment; and (4) that equity

requires that the promise be enforced. 4 Here, I find the amendment would be futile

because the Plaintiff is unable to plead that he took an action to his detriment.

         The brief in support of the Motion notes that the Complaint alleges that,

“[a]fter submitting the LOI to BNP, Mr. Balsamo provided his Delaware real estate

attorney with a $5,000 deposit . . .” for the properties at issue. 5 This is the sole

instance of detrimental reliance asserted by Mr. Balsamo. Providing a deposit to

one’s own agent, however, is not detrimental and cannot form the basis of the

requisite detrimental reliance element of promissory estoppel.

         Because the proposed amendment would be futile, the motion to amend is

DENIED.

         IT IS SO ORDERED.

                                                     Sincerely,

                                                     /s/ Sam Glasscock III

                                                     Sam Glasscock III

cc:      All counsel of record (by File & ServeXpress)

4
    Lord v. Souder, 748 A.2d 393, 399 (Del. 2000).
5
    The Motion ¶ 21.
                                                2